DETAILED ACTION
This communication is a First Action Non-Final on the merits.  Claims 1-20, as originally, filed, are currently pending and have been considered below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC §101

1.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without practical application or significantly more.
Under the 35 U.S.C. § 101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP 2106.04(II).  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See "2019 Revised Patent Subject Matter Eligibility Guidance," 84 Fed. Reg. (4): 50-57 (Jan. 7, 2019).
3.	Regarding Step 1, Claim 1 is directed toward a process, i.e., method for intelligently guiding a customer along a service engagement path. Claim 8 is directed toward an apparatus, i.e., a computer system. Claim 15 is directed toward a non-transitory computer-readable storage medium. Thus, these claims fall within one of the four statutory categories as required by step 1. 
4.	Regarding Step 2A [prong 1], the claims are directed toward the judicial exception of an abstract idea.  Independent Claims 8 and 15 reflect essentially the same abstract features as claim 1, thus, claims 8 & 15 are abstract for the same reasons as claim 1 as specified below.  
5.	Regarding independent claims 1, 8 & 15, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
“determining a customer persona for the customer;”, “determining a current location of the customer in a process interaction along the service engagement path;”, “providing customer persona of the customer and current location of the customer along the service engagement path to an Artificial Intelligence/Machine Learning (AI/ML) path guidance model;”, “receiving intelligent guidance data from the AI/ML path guidance model, wherein the intelligent guidance data corresponds to a suggested location along the service engagement path based on the customer persona and current location of the customer along the service engagement path;”, and “directing the customer to the suggested location in the service engagement path.”
The limitations above demonstrate, independent claims 1, 6 and 11 are directed toward the abstract idea of customer engagement practices. The limitations under their broadest reasonable interpretation pertain to suggesting next best actions for a customer to follow, which encompass commercial interactions, including advertising, marketing or sales activities and behaviors, managing personal behavior, including social activities, following rules or instructions, and mathematical relationships/calculations, which fall under certain methods of organizing human activity and mathematical concepts groupings of abstract ideas. See MPEP 2106.04 II 
The Applicant’s Specification emphasizes in at least ¶ 0001 the present invention is generally directed to computer systems used by a customer in engaging a service entity. More particularly, the present invention is directed to intelligently guiding a customer along a service engagement path using an AI/ML path guidance model.   

Claims 1, 8, and 15 are certain methods of organizing human activity because as claimed, the series of steps pertain to analyzing customer persona and interaction data for recommending the next best action for the customer to follow which can be reasonably characterized as marketing or sales activities or behaviors and following rules or instructions which falls within in certain methods of organizing human activity grouping. Also, the series of steps pertain to analyzing customer persona and interaction data using an Artificial Intelligence/Machine Learning (AI/ML) path guidance model encompasses applying a mathematical relationship/calculation which falls within the mathematical concepts grouping.  As such, claims 1, 8, and 15 recite an abstract idea.
6.	Regarding Step 2A [prong 2], independent claims 1, 8, and 15 include the following additional elements which do not amount to a practical application: 
“a computer system comprising: one or more information handling systems, wherein the one or more information handling systems include: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus; wherein the computer program code included in one or more of the information handling systems is executable by the processor of the information handling system so that the information handling system, alone or in combination with other information handling systems, executes operations comprising:” – see claims 1, 8, and 15 are adding the words “apply it” with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05 (f)
	The other additional element of: “a computer-implemented method for intelligently guiding a customer along a service engagement path” is generally linking the use of the judicial exception to the particular technological environment or field of use, as discussed in MPEP 2106.05 (h)
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
7.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “a computer system comprising: one or more information handling systems, wherein the one or more information handling systems include: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus; wherein the computer program code included in one or more of the information handling systems is executable by the processor of the information handling system so that the information handling system, alone or in combination with other information handling systems, executes operations comprising:” – see claims 1, 8, and 15  are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.
8.	Dependent claims 2, 9, and 16 recite “determining a customer intent for engaging the service engagement path; and providing the customer intent, customer persona, and current location of the customer and the service engagement path to the AI/ML path guidance model to generate the intelligent guidance data, claims 3, 10, and 17 recite “wherein the customer intent is determined by an AI/ML customer intent model configured to determine customer intent based on one or more of: customer browsing history; customer system information; machine-to-machine telemetry between customer systems; and past resolutions of problems encountered by the customer.”, claims 4, 11, and 18 recite “wherein the customer persona corresponds to classifications identified in an unsupervised learning operation executed on historical customer service transaction data.”, claims 5, 12, 19 recite “wherein the historical customer service transaction data includes one or more of: customer entity types; customer browsing histories; time spent on a given set of webpages by customers; page fallouts; customer survey results; service paths taken by customers; and customer problems; and problem solutions.”, claims 6, 13, 20 recite “wherein the service engagement path includes locations at which various communication channels are used by the customer to contact an entity for a service request”, claims 7 and 14 recite “wherein the intelligent guidance data from the AI/ML path guidance model corresponds to a suggested location along a further service engagement path that is discontinuous with the service engagement path on which the customer is located” all serve to further narrow or describe the data necessary to carry out the judicial exception.  Accordingly, the dependent claims fail to impose any meaningful limits on integrating the abstract idea into a practical application.  Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the  abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. 


Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chang (US 2015/0235240 A1).

With respect to claims 1, 8, and 15, Chang discloses 
a computer-implemented method and system (abstract, ¶ 0066: discloses a computer implemented method) for intelligently guiding a customer along a service engagement path (¶ 0066: discloses for improving customer interaction experiences.), one or more information handling systems (¶ 0027, 0066: discloses apparatus 200), wherein the one or more information handling systems include:
a processor (¶ 0027, 0066: discloses processor 202);
a data bus (¶ 0027: discloses bus 206) coupled to the processor;
and a non-transitory, computer-readable storage medium embodying computer program code (¶ 0086: discloses non-transitory computer readable media), the non-transitory, computer-readable storage medium being coupled to the data bus; 
wherein the computer program code included in one or more of the information handling systems is executable by the processor of the information handling system so that the information handling system, alone or in combination with other information handling systems (¶ 0026: discloses executing a set of instructions so as to improve customer interaction experiences.), executes operations comprising:
determining a customer persona for the customer (¶ 0067-0068: discloses at operation 602, one or more personas associated with a customer are determined by processor 202 based on customer activity on a plurality of interaction channels); 
determining a current location of the customer in a process interaction along the service engagement path (¶ 0067: discloses the customer may access a website which represents a current location corresponding to the enterprise for locating content of interest.  As such, information related to customer activity on the website such as sequence of pages visited, menus accessed on or more web pages, time spent on the web pages and other information related to the customer’s web journey may be stored as interaction data.); 
providing customer persona of the customer and current location of the customer along the service engagement path (¶ 0035-0036, 0070: discloses at operation 606, one or more customer interactions which represents current location of the customer are correlated to at least one persona based on one or more persona profiles. Features that may be fed into the prediction models include customer web journeys, customer interaction data.) to an Artificial Intelligence/Machine Learning (AI/ML) path guidance model (¶ 0036, 0071: discloses prediction models such as neural networks, decision trees, support vector, and the like.); 
receiving intelligent guidance data from the AI/ML path guidance model (¶ 0036, 0071: discloses one or more recommendations are determined for providing personalized treatment to the customer based on the predicted intent.), 
wherein the intelligent guidance data corresponds to a suggested location along the service engagement path based on the customer persona and current location of the customer along the service engagement path (¶ 0036, 0071: discloses at operation 608, intention of the customer is predicted based on the correlation of one or more customer interactions to the at least one persona.  The customer interaction data and persona information may be subjected to predictive models.); and 
directing the customer to the suggested location in the service engagement path. (¶ 0037-0038, 0061, 0071-0072: discloses the personalized treatment is provided to the customer during the one or more customer interactions based on the one or more recommendations.  Providing personalized treatment involves avoiding repetition of actions already performed in concurrent or sequential interactions initiated by the customer. The personalized treatment provided to the customer creates the lowest cognitive and/or activity effort for the customer to fulfill the customer’s identified web journey. Prediction and key actionable insights such as predicting consumer intent and journey, next best action, anticipated obstacles, best course of action and the like.)

With respect to claims 2, 9, and 16, Chang discloses the computer-implemented method, system, and non-transitory computer-readable storage medium, further comprising: 
determining a customer intent for engaging the service engagement path (¶ 0029, 0036: discloses the processor 202 is configured to predict intention of the customer.); and 
providing the customer intent, customer persona, and current location of the customer and the service engagement path to the AI/ML path guidance model to generate the intelligent guidance data. (¶ 0036, 0038: discloses examples of the features that may be fed into the prediction models may be customer keyword searches, customer click data, customer web journeys, customer interaction history, and the like. The prediction models may utilize any combination of the input features to predict the customer’s likely intents.  An integration of persona, presence, and intent data improves prediction accuracy for individual customer’s intent.)

With respect to claims 3, 10, and 17, Chang discloses the computer-implemented method, system, and non-transitory computer-readable storage medium, 
wherein the customer intent is determined by an AI/ML customer intent model configured to determine customer intent based on one or more of: 
customer browsing history (¶ 0029, 0036: discloses customer web journeys.); customer system information; machine-to-machine telemetry between customer systems; and past resolutions of problems encountered by the customer (¶ 0036: discloses customer interaction history).

With respect to claims 4, 11, and 18, Chang discloses the computer-implemented method, system, and non-transitory computer-readable storage medium,
wherein the customer persona corresponds to classifications identified in an unsupervised learning operation executed on historical customer service transaction data. (¶ 0031, 0033: discloses determining one or more personas associated with the customer by analyzing the interaction data and profile information to identify behavioral traits exhibited by the customer during various interaction scenarios. As such, one or more behavioral traits are shared among one or more personas. Certain preferences may be common across multiple persona profiles for a customer.)

With respect to claims 5, 12, 19, Chang discloses the computer-implemented method, system, and non-transitory computer-readable storage medium, 
wherein the historical customer service transaction data includes one or more of: customer entity types (¶ 0029: discloses website corresponding to an enterprise.); customer browsing histories (¶ 0029: discloses sequence of web pages visited.); time spent on a given set of webpages by customers (¶ 0029: discloses time spent on webpages); page fallouts; customer survey results; service paths taken by customers (¶ 0029: discloses menus accessed on one or more webpages); and customer problems and problem solutions (¶ 0029: discloses whether the customers concern was resolved or not).

With respect to claims 6, 13, 20, Chang discloses the computer-implemented method, system, and non-transitory computer-readable storage medium, 
wherein the service engagement path includes locations at which various communication channels are used by the customer to contact an entity for a service request. (¶ 0053, 0061: discloses provision a variety of notifications based on the predicted customer issue, device availability, location, and predicated best mode of interaction. The apparatus 200 is configured to predict the best medium of interaction affiliated with the customer. The apparatus 200 may be caused to predict the best medium of interaction given the nature of the interaction and the determined persona, presence information, and attention information corresponding to the customer.)

With respect to claims 7 and 14, Chang discloses the computer-implemented method and system, 
wherein the intelligent guidance data from the AI/ML path guidance model corresponds to a suggested location along a further service engagement path that is discontinuous with the service engagement path on which the customer is located. (¶ 0038: discloses providing personalized treatment involves avoiding repetition of actions already performed in concurrent or sequential interactions initiated by the customer

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Vlassis (US 2018/0129971 A1) – (abstract: discloses certain embodiments involve learning user preferences and predicting user behavior based on sequential user behavior data. For example, a system obtains data about a sequence of prior actions taken by multiple users. The system determines a similarity between a prior action taken by the various users and groups the various users into groups or clusters based at least in part on the similarity. The system trains a machine-learning algorithm such that the machine-learning algorithm can be used to predict a subsequent action of a user among the various users based on the various clusters. The system further obtains data about a current action of a new user and determines which of the clusters to associate with the new user based on the new user's current action. The system determines an action to be recommended to the new user based on the cluster associated with the new user. The action can include a series or sequence of actions to be taken by the new user. The system further provides the series or sequence of actions or an action of the series or sequence to the new user.)
Chakraborty (US 2016/0078456) – (abstract: discloses a computer-implemented method and apparatus for predicting customer intentions defines a plurality of categories for classifying customer interaction data. The plurality of categories includes at least one action category for classifying information related to customer actions on interaction channels. Data signals corresponding to a customer interaction on one or more interaction channels is received. The data signals include information related to at least one customer action. A sequence of values is generated for each customer action for classifying information related to the each customer action. A value is generated corresponding to each action category to configure the sequence of values. The sequence of values is associated with a fixed length equal to a number of action categories in the at least one action category. The fixed length of the sequence of values facilitates use of one or more intention classifiers to predict an intention of the customer.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629